      Case 1:20-cv-01818-JMF-BCM Document 32 Filed 04/29/20 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                           4/29/20
PATRICK STONE,
               Plaintiff,                           20-CV-1818 (JMF) (BCM)
       -against-                                    ORDER
JOSEPH FISHER,
               Defendant.

BARBARA MOSES, United States Magistrate Judge.

       The above-referenced action has been referred to Magistrate Judge Barbara Moses for

general pretrial management, including scheduling, discovery, non-dispositive pretrial motions,

and settlement, pursuant to 28 U.S.C. § 636(b)(1)(A). All pretrial motions and applications,

including those related to scheduling and discovery (but excluding motions to dismiss or for

judgment on the pleadings, for injunctive relief, for summary judgment, or for class certification

under Fed. R. Civ. P. 23) must be made to Judge Moses and in compliance with this Court's

Individual Practices (and Emergency Individual Practices) in Civil Cases, available on the

Court's website at https://nysd.uscourts.gov/hon-barbara-moses.

       The Court has received and reviewed plaintiff's Notice of Motion to File Documents

Under Seal (Not. of Mot.) (Dkt. No. 28) filed on April 27, 2020. Plaintiff seeks leave "to file

documents under temporary seal in compliance with the temporary restraining order ('TRO')

dated July 19, 2019 and signed by Associate Judge William S. Boyd of the Circuit Court of Cook

County, Illinois." Not. of Mot. at 1. 1 Specifically, plaintiff seeks to file under seal a Renewed



1
  Plaintiff did not attach the TRO with which he seeks to comply. The Court surmises that
plaintiff means the hand-written order, dated July 18, 2019, attached as Exhibit A to his original
Application to Proceed without Prepaying Fees or Costs (Dkt. No. 19, at ECF pages 8-10). That
order, issued in a divorce action entitled Davis v. Stone, No. 2019 D 003975 (Circuit Court of
Cook County, Illinois), temporarily restrained "both parties," meaning plaintiff and his spouse
      Case 1:20-cv-01818-JMF-BCM Document 32 Filed 04/29/20 Page 2 of 3



Application for Leave to Proceed in Forma Pauperis (Dkt. No. 30-3, at ECF pages 1-4), a

declaration in support of that application (Dkt. No. 30-3, at ECF pages 5-10), and the exhibits to

that declaration. (Dkt. No. 30-3, at ECF pages 11-39.) All of these documents – in heavily

redacted form – now appear on the docket of this action as exhibits to plaintiff's Declaration in

Support of Motion to File Documents under Seal. (Dkt. No. 30.) In his accompanying

Memorandum of Law (Pl. Mem.) (Dkt. No. 29), plaintiff states that he has served copies of "the

documents that the motion proposes be filed under seal" on defendant. Pl. Mem. at 7. It is not

clear, however, whether he served them in redacted or unredacted form. See Affirmation of

Service (Dkt. No. 30-2).

       Because plaintiff has been granted permission to file documents on the Court's Electronic

Case Filing (ECF) system (Dkt. No. 27), he must comply with the Court's Electronic Case Filing

Rules & Instructions regarding applications to file under seal, which have been incorporated into

the Court's Individual Practices. See ECF Rules & Inst. § 6; Moses Indiv. Prac. § 3. 2 Among

other things, those Rules & Instructions require the party making the sealing application to

"[e]lectronically file the proposed sealed document under seal using a restricted Viewing Level

in ECF, and electronically relate it to the motion." ECF Rules & Inst. § 6.5(c). This permits the

Court to view the documents at issue for the purpose of adjudicating the motion to seal. If the

Court grants the sealing motion, it will then consider the same documents for the purpose of

adjudicating the renewed application for leave to proceed in forma pauperis.




Andrew T. Davis, from "disclosing all matters concerning either party's finances, income, or
sources thereof," id. ¶ 1, pending a further hearing scheduled for July 29, 2019. Id. ¶ 5.
2
  The Court's ECF rules are available online (at https://www.nysd.uscourts.gov/rules/ecf-related-
instructions).



                                                2
      Case 1:20-cv-01818-JMF-BCM Document 32 Filed 04/29/20 Page 3 of 3



       The Court therefore DENIES plaintiff's sealing motion (Dkt. No. 28), without prejudice

to re-filing it in compliance with the Court's rules.

Dated: New York, New York
       April 29, 2020
                                               SO ORDERED.



                                               ________________________________
                                               BARBARA MOSES
                                               United States Magistrate Judge




                                                  3
